Exhibit 10.39
(EPUBLIC SERVICES INC. LOGO) [p18372p1837200.gif]

     
Date:
  June 14, 2010, revised December 29, 2010
 
   
To:
  Kevin Walbridge
 
   
From:
  Don Slager
 
   
Re:
  Promotion to Executive Vice President of Operations

 
I am very pleased that you have accepted the Company’s offer to promote you to
the position of Executive Vice President, Operations. The terms and conditions
of your new position are contingent on the approval of the Compensation
Committee of the Company’s Board of Directors and are outlined below:
Effective Date: Your position will begin on or about October 1, 2010, or as
mutually agreed;
Reporting: The position reports directly to me, or other individuals as the
Company may direct;
Salary: Your new base salary will be $475,000, less applicable withholdings;
Bonus: You will continue to be eligible to participate in the Company’s
Management Incentive Plan (“MIP”) or any successor or similar plan maintained by
the Company for the benefit of similarly situated employees. Under the current
MIP, the target bonus for your position is 80% of your base compensation, but
this bonus is subject to change at the discretion of the Company;
Equity Award: You will be eligible for an equity award in early 2011 valued at
$186,500, subject to approval by the Compensation Committee of the Company’s
Board of Directors;
Long-Term Incentive Plan: You will continue to be eligible to participate in our
Long-Term Incentive Plan for the 2009-2011 and 2010-2012 cycles on the same
basis as you are currently participating. A new award opportunity will be
established in 2011 valued at $250,000, subject to approval by the Compensation
Committee. This incentive will be tied to achieving our key financial goals over
the following three-year period (2011—2013). A new LTIP award opportunity will
be established each year so that this incentive will become part of your annual
compensation. The 2011-2013 LTIP cycle and all subsequent LTIP cycles are
provided at the discretion of the Company and subject to the approval of the
Compensation Committee;

1



--------------------------------------------------------------------------------



 



Deferred Compensation Plan: A 2011 annual contribution of $65,000 will be made
into the Deferred Compensation Plan account as a special executive benefit. This
contribution is made at the discretion of the Compensation Committee;
Synergy Incentive Plan: You will continue to be eligible for your one-time
integration bonus in accordance with the terms and conditions of the Company’s
Synergy Incentive Plan. Your target Synergy Bonus opportunity remains
$1,000,000;
Vacation: Vacation time will be accrued and used in accordance with the
applicable vacation policy;
Benefits: You will continue to be eligible to participate in all benefit plans
that the Company makes available to similarly-situated employees, including the
Company’s 401k, medical, dental, vision, life insurance, short- term disability,
and long-term disability plans;
Relocation: You will be eligible to receive relocation benefits to assist you
with your relocation from Indianapolis to the Phoenix, Arizona area. These
benefits will be appropriate to executives at your level as determined by the
company and will take into account, among other things, any losses you incur as
a result of the relocation;
Employment Agreement: Your December 5, 2008 Employment Agreement (“Employment
Agreement”) will continue in accordance with its terms except as modified in
this offer. This memorandum shall serve as the new “Appendix B” to your
Employment Agreement;
Noncompetition, Non-Solicitation and Confidentiality Agreement: This offer is
contingent on you timely signing and returning to me a new Noncompetition,
Non-Solicitation and Confidentiality Agreement. Your new Agreement is enclosed
with this offer and will serve as “Appendix A” to your Employment Agreement.
Kevin, I am excited to have you join the team in Phoenix and look forward to
working with you in your new role. To confirm the terms and conditions of your
new position, please sign below where indicated. As always, please do not
hesitate to contact me if you have any questions.
I understand all the terms offered to me and accept employment on these terms. I
understand and agree that either the Company or I may terminate the employment
relationship at any time for any reason. I agree that no other promises have
been made to me and that this memorandum shall have no effect until it is
approved by the Compensation Committee.

     
/s/ KEVIN C. WALBRIDGE
  December 29, 2010
 
   
Kevin Walbridge
  Date

2